Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered. Claims 11-12, 17, and 19 are currently pending, claims 1-2, 5-8 and 10 are withdrawn and claims 3-4, 9, 13-16, and 18 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 was amended to recite: ‘in combination with a metallic coating thereon… forming a metallic overcoating comprised of a metallic material selected from the group consisting of copper (Cu), zinc (Zn), aluminum (Al), iron (Fe), lead (Pb), titanium (Ti), alloys thereof and oxides thereof…”.  The 
For example, the coating film may include at least one selected from the group consisting of copper (Cu), zinc (Zn), aluminum (Al), iron (Fe), lead (Pb), titanium (Ti), and an alloy containing the same. 
In another example, the coating film may include at least one selected from the group consisting of copper oxide (CuO), zinc oxide (ZnO), aluminum oxide (Al.sub.2O.sub.3), iron oxide (II) (FeO), iron oxide (III) (Fe.sub.2O.sub.3), lead suboxide (Pb.sub.2O), lead monoxide (PbO), lead dioxide (PbO.sub.2), titanium oxide (TiO), and titanium dioxide (TiO.sub.2). 
In a further example, the coating film may include at least one selected from the group consisting of acrylate, glass, polycarbonate, and styrene. 
Such a disclosure appears to broadly teach particular metals are included in the coating, or particular oxides are included in the coating, or particular polymer / glass is included in coating but does not provide a standard for ascertaining the scope of the term “metallic coating / overcoating” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus the use of the term “metallic coating / overcoating” in combination with oxide species would raise issues of indefiniteness as to if the scope of such a term is intended to be inclusive of all coatings containing one of the further claimed metallic or metallic oxide species, or if the intention is for the “metallic coating / overcoating coating” to be of, relating to, or having the characteristics of a metal and further comprising one of the claimed species.  The examiner notes that according to Merriam Webster online dictionary the primary definitions of metallic are 1a: “of, relating to, or being a metal” and 1b: “made of or containing a metal” (as evidence, a copy of web page https://www.merriam-webster.com/ dictionary/metallic is attached herein). Thus, for purposes of examination “metallic coating / overcoating” will be interpreted as at least inclusive of either i) a coating containing a metallic or alloy or oxide material of the claimed grouping, or alternatively ii) a coating of, relating to, or having the characteristics of a metal and further comprised of a metallic or alloy or oxide material of the claimed grouping,
The other dependent claims do not cure the defects of the claims from which they depend.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 was amended to recite: ‘in combination with a metallic coating thereon… forming a metallic overcoating comprised of a metallic material selected from the group consisting of copper (Cu), zinc (Zn), aluminum (Al), iron (Fe), lead (Pb), titanium (Ti), alloys thereof and oxides thereof…”.  With regards to the ii) interpretation as described in the 35 USC 112 (b) rejection above: “metallic coating / overcoating” will be interpreted as at least inclusive ii) a coating of, relating to, or having the characteristics of a metal and further comprised of a metallic or alloy or oxide material of the claimed grouping.  The original disclosure has not used the term “metallic coating / overcoating”, the closest support for the amended content appears to reside at pg 15 line 30-pg 16 line 11):
For example, the coating film may include at least one selected from the group consisting of copper (Cu), zinc (Zn), aluminum (Al), iron (Fe), lead (Pb), titanium (Ti), and an alloy containing the same. 
In another example, the coating film may include at least one selected from the group consisting of copper oxide (CuO), zinc oxide (ZnO), aluminum oxide (Al.sub.2O.sub.3), iron oxide (II) (FeO), iron oxide (III) (Fe.sub.2O.sub.3), 
In a further example, the coating film may include at least one selected from the group consisting of acrylate, glass, polycarbonate, and styrene. 
Such a disclosure appears to only broadly teach particular metals are included in the coating, or particular oxides are included in the coating, or particular polymer / glass is included in coating but does not particularly identify the entirety of the coating as a “metallic coating” such as one which would be “of, relating to, or having the characteristics of a metal”. Further still there is not sufficient support for such a metal based layer which would further contain therein claimed metal species or metal oxide species in combination with the metal base.  
The other dependent claims do not cure the defects of the claims from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoff et al (US 2010/0203340; hereafter Ruoff) in view of Hamano (US 2010/0209731; hereafter Hamano), Cho et .
Claims 11 and 19: Ruoff teaches a method of manufacturing colored metal having a variable aesthetic color pattern due to an oxidation control pattern (See, for example, abstract, Figures, [0009-0011], [0044], [0052]) comprising,
Providing a metal substrate that is a single substrate, containing a first metal (see, for example, [0036], [0056], [0060-63], such as metal cans, copper foil or copper alloy balls)); 
forming an oxidation control pattern that decreases a degree of oxidation of the first metal over time comprised of carbon-based organic material in a predetermined pattern (discrete portion of metal covered by a carbon / graphene coating) on a first region of the metal substrate (See, for example, [0009-0011], [0044], [0052]); Ruoff further teaches wherein the carbon-based organic material is at least one selected from the group consisting of carbon, graphite, and graphene (see, for example, [0009-0011], [0032]). 
wherein the metal substrate has a second region where the oxidation control pattern is not present exhibits a different color than that of the first region of the metal substrate (See, for example, figures, [0052], [0055] [0061-63], wherein areas covered by carbonaceous layer are protected from oxidation and taught to possess a different appearance / color due to this protection).  
Ruoff does not explicitly teach forming a coating film on the metal substrate where the oxidation degree control pattern is formed.  Hamano teaches a method of applying ornamental coatings to metallic substrates (See, for example, abstract, figures).  Hamano further teaches wherein initially pattern coated metal surfaces can further be overcoated with a synthetic resin to protect the underlying surfaces (See, for example, [0021], [0044]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated forming a synthetic resin coating film on the metal substrate where the oxidation degree control pattern 
Ruoff further teaches application of the carbon coating can be via a variety of methods such including application via contacting a carbon containing material onto a portion of the metal surface, and subsequent heating (See, for example, [0039-0040], [0042], [0049]), but is silent as to particular details of such a process, so it does not explicitly teach the forming comprises: bonding an adhesive containing the carbon-based organic material and an adhesive material to the first region in the predetermined pattern to provide an intermediate structure; and performing heat treatment on the intermediate structure effective to remove the adhesive material and leave the carbon-based organic material. Cho teaches a method of applying a patterned organic carbon containing material (graphene) onto a surface providing ease and rapidity of transfer and large scale capacity (See, for example, abstract, Fig 2, [0007], [0011], [0081], [0091]).  Cho further teaches wherein the mode of application, like Ruoff, includes application via contacting a carbon containing material onto a portion of the metal surface, and subsequent heating (See, for example, [0083-0085, [0089]).  Cho further teaches wherein    the patterned coating can be applied onto a surface by bonding an adhesive containing the carbon-based organic material and an adhesive material (graphene / thermal release tape) to provide an intermediate structure and heating to effectively remove the adhesive and leave the carbon based organic material on the substrate (See, for example, [0083-0085], [0089]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated bonding an adhesive containing the carbon-based organic material and an adhesive material (graphene / thermal release tape) to provide an intermediate structure and heat treating to effectively remove the adhesive and leave the carbon based organic material on the substrate as such a method would predictably provide for an adherent patterned carbon coating with ease, rapidity and capability of scale up; and since when a primary reference is silent as to a certain 
Cho has taught the adhesive material as a thermal release tape wherein by the application of heat at a predetermined temperature the adhesive is effectively removed / separated therefrom, to leave the carbon based organic material on the substrate (See, for example, [0083-0085, 0089].  But Cho is silent as to the predetermined temperature remove the adhesive material and leave the carbon-based organic material, so Ruoff in view of Hamano and Cho do not explicitly teach the heat treatment for removal is from 40oC to 70oC.  Fogel teaches a method transferring coating materials using thermal release tape (See, for example, abstract).  Fogel further teaches wherein using thermal release tape to transfer coatings allows for avoidance of excessive temperatures in order to bind components, and further teaches for this reason that thermal release tapes can be removed by using heat at temperatures less than 100oC (See, for example, [0005], [0046]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a release temperature at less than 100oC as the predetermined temperature to remove the adhesive material as such a temperature would predictably allow for removal of thermal release tape / adhesive while preventing undue thermal treatment that could be damaging to the materials, and since when a reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the reference.  
Although a temperature of less than about 100oC is not explicitly from 40-70oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) 

Claim 12: Ruoff further teaches wherein the first metal is at least one selected from the group consisting of copper (Cu), aluminum (Al), iron (Fe), titanium (Ti), and an alloy containing the same (see, for example, [0036]). 
Claim 17: Hamano further teaches the metallic overcoating film is a colorless film, a single-color film, or multicolor film (See, for example, [0044-0046], as a clear coating alone, or pigments and dyes can be added to the clear coating).

Response to Arguments
3/10/21 have been fully considered but they are not persuasive. Applicant argues that Hamano teaches the overcoating as a synthetic resin coating, not a metallic overcoating.  The examiner notes that Hamano has taught wherein the coating film is a clear coating, but further wherein said coating can contain pigments for aesthetic and anti corrosive properties (See, for example, [0045-0046).  Kawamura has now been further incorporated as it teaches that pigments such as titanium oxide, red iron oxide and aluminum flake are conventional in the art of clear coatings to provide coloring / aesthetic effect (See, for example, [0072]).  Thus there is sufficient motivation to incorporate claimed “metallic material” such as aluminum or titanium oxide or iron oxide; and thus as the coating contains such “metallic materials” the coating it would read on being a “metallic coating / overcoating” (see further the interpretation put forth in the 35 USC 112 b rejection).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN H EMPIE/Primary Examiner, Art Unit 1712